Citation Nr: 9912829	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  96-50 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from September 1987 to April 
1989.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's claim of entitlement to an increased 
evaluation.

Service connection for PTSD was granted in an April 1996 
rating decision, and a 10 percent evaluation was assigned.  
The veteran then appealed this initial rating.  In a July 
1997 supplemental statement of the case, the RO increased the 
veteran's disability rating to 50 percent.  This evaluation 
remains in effect and is the subject of this appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All evidence necessary for an equitable evaluation of the 
veteran's claim has been obtained by the RO.

2.  The veteran's PTSD is manifested by recurrent and 
intrusive recollections and by twice weekly nightmares.  The 
veteran's thought content is positive for passive suicidal 
ideation and his mood is severely depressed.


CONCLUSION OF LAW

The schedular criteria for an evaluation of 70 percent for 
the veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

In this instance, Diagnostic Code 9411 (PTSD) currently 
provides for a 50 percent evaluation where there is evidence 
of occupational and social impairment with reduced 
reliability and productivity, due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

A 70 percent evaluation, the next higher available, is 
warranted where there is evidence of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals; 
intermittently irrelevant, obscure, or illogical speech; near 
continuous panic or depression affecting the ability to 
function independently; impaired impulse control; spatial 
disorientation; difficulty in adapting to stressful 
circumstances; and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation, the maximum available, is warranted 
where there is total occupational and social impairment, due 
to such symptoms as gross impairment in thought processes; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; disorientation as to time or place; and memory loss 
for names, close relatives, one's own occupation, or one's 
own name.

However, where a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  As 
such, the veteran's PTSD must be evaluated under both sets of 
criteria, with the more advantageous one utilized.  Id.

In effect, therefore, prior to November 7, 1996, Diagnostic 
Code 9411 provided for a 50 percent evaluation where there 
was evidence that the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, with reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.

A 70 percent evaluation was warranted where the veteran's 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired or where 
there was severe impairment in the ability to obtain or 
retain employment.

A 100 percent evaluation was warranted where the veteran's 
attitudes of all contacts except the most intimate were so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality, or the 
veteran was demonstrably unable to obtain or retain 
employment.


II.  Factual Background

The evidence of record pertinent to the veteran's level of 
disability due to PTSD consists of VA treatment records 
(dated from April to June 1989 and from June 1996 to July 
1997), three VA examinations (conducted in June 1989, in 
March 1995, and in June 1997), and the veteran's RO hearing 
(conducted in April 1997).

The VA treatment records dated from April to June 1989 
indicate that the veteran reported symptoms of PTSD, 
including startle response, nightmares of being raped while 
in the Air Force, flashbacks, poor sleeping and poor 
appetite, and feeling detached from others.  It was noted 
that the veteran had attempted suicide twice but that he 
currently denied a suicidal intent.  The veteran also 
reported homicidal ideation toward the person who raped him 
but denied having a plan or intent.

The June 1989 VA examination found the veteran fully 
oriented, with his speech topical and of normal flow.  The 
examination also reflected the veteran's history of alcohol 
abuse.  It was noted that the veteran denied any current use 
of alcohol.  The veteran's sexual assault was also noted.  
The veteran's Minnesota Multiphasic Personality Inventory 
(MMPI) indicated an exaggerated distortion of the veteran's 
current status.  The examiner thought that such a response 
might be due to a "cry for help" or malingering. The 
examiner also thought that the veteran's exaggerated 
endorsement of pathological items was related to his 
compensation claim.  The veteran's mental status examination 
found his attitude and behavior to be appropriate.  His 
affect was somewhat depressed and anxious.  At that time, the 
veteran reported having no friends and no sex life.  He 
denied having suicidal or homicidal ideations.  He also 
denied having paranoid delusions or hallucinations.  In 
summary, the examiner stated that the veteran was mildly 
depressed and mildly anxious.

The March 1995 VA examination reflects a history of drug use 
and alcohol abuse.  It was noted that the veteran reported 
having been off of drugs for one year but that drinking was 
still a problem.  The veteran's sexual assault was also 
noted.  The veteran had attempted suicide three times.  He 
also reported having been diagnosed with obsessive/compulsive 
personality disorder.  As a result of the sexual assault, the 
veteran stated that he could not keep a job, did not believe 
in friends, did not trust anybody, could not hold 
relationships anymore, was moody at times, and was unable to 
work since 1991.  The veteran also stated that he had 
recurrent and intrusive thoughts of his sexual assault and 
recurrent dreams, which were currently less frequent than 
when he got out of service.  There were no flashbacks or 
anniversary reactions.  The veteran reported marked anger and 
irritability, with outbursts, and he was very hypervigilant 
and guarded concerning people and their relationships.  
Mental status examination found the veteran's affect and mood 
appropriate to his thought content.  He was mildly dysphoric 
and denied any suicidal or homicidal ideation.  The veteran's 
memory was good for both recent and remote events, and there 
was no evidence of any psychotic manifestations.  His insight 
and judgment were poor.  The examiner found the veteran's 
psychosocial stressors to be unemployment, financial 
problems, and difficulty in relationships.  His Global 
Assessment of Functioning (GAF) score was 50 to 60, currently 
and in the past year.

The VA treatment records (dated from June 1996 to July 1997) 
indicate that the veteran sought treatment for depression and 
anxiety.  He reported being in a verbally and emotionally 
abusive relationship.  A July 1996 entry found the veteran 
well groomed and alert and oriented times three.  His mood 
was mildly depressed with moderate anxiety.  There were no 
delusions or hallucinations, nor did the veteran report 
suicidal or homicidal ideations.  His insight and judgment 
were decreased.  It was noted that the veteran had poor 
coping skills and was highly dependent.

Follow up entries (dated in July and August 1996) reflect 
reports of increased depression and episodes of drug and 
alcohol abuse.  The veteran was admitted for treatment that 
August, following the end of a three-month old relationship 
and an attempted overdose.  The veteran reported that he had 
experienced sadness, tearfulness, decreased sleep, 
nightmares, intermittent auditory hallucinations, fatigue, 
decreased libido and concentration, and feelings of 
helplessness and hopelessness over the prior month and a 
half.  The veteran's intermittent suicidal ideation had been 
more prominent in the two to three weeks prior to admission.  
Upon transfer to another unit, it was noted that the veteran 
was euthymic to mildly anxious, with a decreased range 
(neutral to anxious), with normal intensity of affect.  He 
was alert and oriented times three, and his judgment and 
insight were fair to poor.  There were no suicidal or 
homicidal ideations, nor were there hallucinations.  
A contemporaneous psychology consultation found depression 
present, and it was noted that impulsive acting out should be 
expected, especially when the veteran was feeling alone or 
abandoned.  It was also noted that it was difficult to 
distinguish between the veteran's dissociative episodes and 
alcoholic blackouts.  The psychologist believed that the 
veteran needed to establish a stable living environment and a 
supportive atmosphere before he would be able to engage in 
and profit from individual or group therapy.

At his RO hearing (conducted in April 1997), the veteran 
testified that he could not hold a job for a very long time, 
that he did not like talking to people, and that he got 
agitated easily.  (Transcript (T.) at 2).  He also testified 
that he was anti-social and that he had no friends, as 
friends were backstabbers.  Id.  The veteran stated that he 
went years without talking to his family.  (T. at 3).  As for 
his current employment, the veteran reported having been 
talked to by his supervisor, as he was too rude with people.  
(T. at 4).  He also reported having nightmares two to three 
times a week.  (T. at 5).  The veteran referenced his suicide 
attempts.  (T. at 7).  He stated that he drank sometimes 
because he could not deal with the pressure or stress 
anymore.  (T. at 10).

The June 1997 VA examination noted that the veteran was 
unemployed and had been supported by a boyfriend, with whom 
he had just broken up.  Subjectively, the veteran reported 
recurrent and intrusive recollections of his sexual assault, 
with nightmares twice weekly.  He had feelings of detachment 
and estrangement and was unable to trust others.  He also had 
a restricted range of affect and was unable to have feelings 
of love.  The veteran had a sense of a foreshortened future 
and felt that he could not even accomplish suicide properly.  
He had a hard time falling and staying asleep at night.  The 
veteran was irritable and had difficulty concentrating.  He 
was also hypervigilant.  Objectively, the veteran was neatly 
dressed and groomed, with good eye contact.  He was somewhat 
manipulative in his manner.  The veteran's thought processes 
were somewhat vague, and his thought content was positive for 
passive suicidal ideation.  There was no homicidal ideation, 
nor were there auditory or visual hallucinations.  The 
veteran did feel rather suspicious and persecuted.  His mood 
was depressed, and his affect was constricted and congruent.  
The veteran's current GAF score was 45.  It was the 
examiner's opinion that the veteran's life was generally 
chaotic and that his mood and relationships were quite 
unstable.  The examiner also believed that the veteran had an 
Axis II borderline personality disorder, which probably 
contributed to the veteran's PTSD, making it more severe than 
it might have been otherwise.

III.  Application

Upon review of the clinical and non-clinical evidence of 
record, the Board finds that a 70 percent evaluation is 
warranted for the veteran's PTSD under the schedular criteria 
currently in effect.

Initially, the Board notes that the schedular criteria which 
went into effect on November 7, 1996, is more advantageous to 
the veteran in this instance.  Specifically, Diagnostic Code 
9411 currently provides for a 70 percent evaluation where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as suicidal 
ideation; obsessional rituals; intermittently irrelevant, 
obscure, or illogical speech; near continuous panic or 
depression affecting the ability to function independently; 
impaired impulse control; spatial disorientation; difficulty 
in adapting to stressful circumstances; and an inability to 
establish and maintain effective relationships.

As discussed above, the clinical evidence of record 
demonstrates occupational and social impairment.  Indeed, the 
veteran's life was repeatedly noted to be quite unstable and 
chaotic.  Additionally, the evidence of record indicates that 
the veteran was deficient in his work and in his family 
relationships.  In this respect, the veteran stated at his RO 
hearing that he had difficulty in his jobs and that he had 
not spoken to his family in years.  Further, a review of the 
VA treatment records and the various VA examinations reveals 
consistent findings of depression and anxiety, impaired 
judgment and insight, poor coping skills and a dependent 
personality, and suicidal ideation.  In effect, then, the 
clinical evidence of record, as well as the veteran's 
testimony, indicate various symptomatology specifically 
listed in Diagnostic Code 9411, providing for a 70 percent 
evaluation.

As for a 100 percent evaluation, the Board fails to find 
evidence sufficient to support such an evaluation under 
either the old or the new criteria.  In this respect, the 
Board notes that the evidence of record does not indicate 
that the veteran is totally impaired occupationally and 
socially.  See 38 C.F.R. Part 4, § 4.130, Diagnostic Code 
9411.  Further, while the record documents impaired judgment 
and insight, it does not suggest that the veteran's thought 
processes or communications were grossly impaired.  Indeed, 
the veteran was consistently found to be alert and oriented 
times three.  His affect was consistently appropriate upon 
examination, and no memory loss was noted.  Moreover, as to a 
persistent danger of hurting himself or others, while the 
record indicates that the veteran attempted suicide three 
times and initially expressed homicidal thoughts as to the 
individual who raped him, more recent clinical evidence 
found, at most, passive suicidal ideation and absolutely no 
homicidal ideation.  

While the veteran has had periods of unemployment, it has 
been noted that he has been able to work.  On VA examination 
in June 1997, it was noted that he had just been terminated 
from employment; however, it was reported that he had 
previously worked for the gas company and was able to work 
well when he was alone.  He testified that his employment as 
a receptionist had not worked out because he was not good at 
working with people.  His industrial adaptability is 
certainly impaired, in that he has difficulty working with 
people due to his PTSD, his personality disorder, and 
episodes of drug and alcohol use; however, it is not 
demonstrated that he is unable to obtain and retain 
employment as a result of his service-connected disability.  
As such, the veteran's disability picture more nearly 
approximates the criteria required for a 70 percent 
evaluation than that required for a 100 percent evaluation.  
See 38 C.F.R. § 4.7; see also 38 U.S.C.A. § 5107(b) (West 
1991).

Accordingly, therefore, in light of the evidence of record 
and the applicable schedular criteria discussed above, the 
Board finds that a 70 percent evaluation is warranted for the 
veteran's PTSD.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the January 1997 and October 1998 supplemental statements of 
the case, as he was provided with the applicable schedular 
criteria and informed of the evidence considered.


ORDER

A 70 percent evaluation is granted for the veteran's PTSD, 
subject to the applicable provisions pertinent to the 
disbursement of monetary funds.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

